 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     DAVID D. HARRIS,                                    No. 2:17-cv-2040 JAM DB P
12                            Plaintiff,
13               v.                                        FINDINGS AND RECOMMENDATIONS
14    N. MALAKKLA, et al.,
15                            Defendants.
16

17          Plaintiff is a state prisoner who was proceeding pro se with a civil rights action under 42

18   U.S.C. § 1983. This action was closed on April 15, 2019 after the parties filed a stipulation for

19   voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a). (ECF Nos. 49, 50.)

20   Plaintiff claimed he was not being provided with proper pain medication in violation of the

21   Eighth Amendment. Presently before the court is plaintiff’s motion for trial (ECF No. 52),

22   defendants’ opposition (ECF No. 53), and plaintiff’s reply (ECF No. 55). For the reasons set

23   forth below, the court will recommend that plaintiff’s motion be dismissed for lack of

24   jurisdiction.

25          I.        Plaintiff’s Request for Trial and Notice that Settlement was Under Duress

26          Plaintiff has filed a motion requesting to have this matter heard at trial by a jury and a notice

27   that the settlement was under duress. (ECF No. 52.) Upon review of the motion it appears

28   ////
                                                           1
 1   plaintiff seeks to set aside the settlement agreement. Accordingly, the court construes plaintiff’s

 2   motion as a request to rescind the settlement agreement.

 3       Plaintiff alleges that he was in a psychiatric program and heavily medicated when he entered

 4   into the settlement agreement. He states he “no longer wants to settle[] this matter, at least not for

 5   the sum agreed upon.” (ECF No. 52 at 1.) In support of his request he alleges he was so heavily

 6   medicated he could not sign his name properly. (See ECF No. 52 at 4, 5.) He also states he was

 7   under the impression that this action was closed and forgot that there was a motion pending1

 8   before the district judge.

 9       II.    Defendants’ Opposition

10       Defendants have filed an opposition to plaintiff’s motion. (ECF No. 53.) In their opposition

11   defendants argue that the court lacks jurisdiction to resolve plaintiff’s motion, and alternatively,

12   that the court should deny plaintiff’s motion because the settlement agreement is valid and

13   enforceable under California law.

14       In a declaration attached to the opposition, counsel for defendants set forth the following:

15   Plaintiff’s deposition was taken on March 19, 2019. (ECF No. 53-1 at 1.) Shortly thereafter,

16   plaintiff made a verbal demand to settle the case “for $1,500 and a television, hotpot, radio,

17   headphones, clippers, and other miscellaneous toiletry and food items.” (Id. at 2.) After

18   conferring with his clients, counsel for defendants called plaintiff and made a counter offer to

19   settle the case for $1,300. Plaintiff accepted the counteroffer. Counsel stated that there was no

20   indication that plaintiff was under duress or lacked capacity during the phone call. Counsel
21   prepared the necessary paperwork and enclosed it with a letter to plaintiff explaining how to

22   complete the paperwork. Plaintiff completed the paperwork, which included signing and dating

23   settlement documents and providing his social security number that same day.

24       On May 16, 2019, counsel wrote to plaintiff and provided him with copies of the executed

25   settlement agreement, the stipulation for dismissal, and his completed payee data record. On May

26
     1
27    The motion referred to (ECF No. 51), was an order issued by the district judge adopting the
     undersigned’s recommendation that plaintiff’s motion for injunctive relief be denied. (See ECF
28   No. 43.)
                                                     2
 1   20, counsel received a letter from plaintiff acknowledging he settled the case for $1,300 and

 2   informing counsel he had been transferred to a new prison facility.

 3          Defendants argue that the court lacks jurisdiction because the terms of the settlement

 4   agreement were not made part of the dismissal order. (ECF No. 53 at 2-3.) Defendants further

 5   claim that even if the court did have jurisdiction it should not set aside the settlement agreement

 6   because plaintiff has not provided evidence to support a claim of duress and has not provided

 7   competent evidence to support his claim that he lacked capacity. (Id. at 4.)

 8          III.   Discussion

 9          “Federal courts are courts of limited jurisdiction. They possess only that power authorized by

10   Constitution and statute, which is not to be expanded by judicial decree. It is to be presumed that

11   a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests upon

12   the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

13   (1994) (internal citations and quotation marks omitted).

14          Generally, when a district court dismisses an action with prejudice, federal jurisdiction ends

15   and a dispute arising under the settlement agreement is a separate contract dispute that requires its

16   own independent basis for jurisdiction. Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016).

17   However, courts do have the authority to enforce a settlement agreement while the litigation is

18   still pending or when the settlement agreement is referenced in the dismissal order or the court

19   has retained jurisdiction to enforce the agreement. In re City Equities Anaheim, Ltd., 22 F.3d

20   954, 957 (9th Cir. 1994); Kelly, 822 F.3d at 1095. But such ancillary jurisdiction exists only if
21   the settlement agreement was “made part of the dismissal,” by retaining jurisdiction over the

22   agreement, “or by incorporating the terms of the settlement agreement in the order.” Kokkonen,

23   511 U.S. at 281. The Ninth Circuit has held that the Kokkonen analysis applies “with equal

24   force” to “effort[s] to undo rather than to enforce a settlement agreement.” See Camacho v. City

25   of San Luis, 359 Fed. App’x 794, 798, (9th Cir. 2009) (district court did not abuse its discretion

26   when it declined to exercise jurisdiction over a request to undo a settlement agreement over which
27   the court had not previously retained jurisdiction).

28   ////
                                                          3
 1       Here, the parties entered into a stipulation of dismissal with prejudice, and this action was

 2   terminated on April 15, 2019. (ECF No. 50.) The parties indicated that they “have resolved the

 3   case in its entirety,” and stipulated to dismissal of this action with prejudice. (ECF No. 49.) The

 4   parties did not attach the settlement agreement, incorporate the terms of the settlement, or even

 5   reference the settlement agreement. Thus, the court did not retain jurisdiction.

 6      “The construction and enforcement of settlement agreements are governed by principles of

 7   [state] law which apply to contracts generally.” Jeff D. v. Andrus, 899 F.2d 753, 759 (9th Cir.

 8   1990). Even though the underlying cause of action in this case was based upon a federal statute,

 9   any challenge to the settlement agreement is “treated as any other contract for purposes of

10   interpretation.” United Commercial Ins. Serv., Inc. v. Paymaster Corp., 962 F.2d 853, 856 (9th

11   Cir. 1992). Without some other basis for federal jurisdiction, the court cannot exercise

12   jurisdiction over a state law claim. See Zone Sports Center Inc. LLC v. Red Head, Inc., No. 11-

13   cv-0634 JST, 2013 WL 2252016 at *6 (N.D. Cal. May 22, 2013) (“Unless a federal court

14   expressly retains jurisdiction over the enforceability or validity of a settlement agreement, a

15   federal court cannot entertain an action to enforce or undo a settlement agreement if that action

16   lacks an independent basis for federal jurisdiction.”). The parties have not alleged, and the court

17   cannot determine any other basis for federal jurisdiction over the validity of the settlement

18   agreement. Accordingly, the court does not have jurisdiction and plaintiff’s motion should be

19   dismissed.

20      IV.       Conclusion
21      For the reasons set forth above, IT IS HEREBY RECOMMENDED that plaintiff’s motion

22   (ECF No. 52) be denied for lack of jurisdiction.

23      These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned
27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be filed and served within fourteen days after service of the objections. The
                                                        4
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: October 9, 2019
 4

 5

 6

 7

 8

 9

10

11
     DLB:12
12   DLB1/prisoner-civil rights/harr2040.duress


13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
